United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1713
                         ___________________________

                          Harleysville Insurance Company

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                        Physical Distribution Services, Inc.,
                    doing business as Labor Services Company;
                              Miller Transporters, Inc.

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                     for the District of Minnesota - Minneapolis
                                    ____________

                             Submitted: October 16, 2012
                                 Filed: May 2, 2013
                                   ____________

Before RILEY, Chief Judge, COLLOTON and GRUENDER, Circuit Judges.
                              ____________

RILEY, Chief Judge.

      This diversity jurisdiction1 case hinges on the interpretation under Minnesota
law of two contractual provisions. The first is an indemnification clause in a contract


      1
       See U.S. Const. art. III, § 2, cl. 1; 28 U.S.C. § 1332.
between Physical Distribution Services, Inc. (PDSI)2 and Miller Transporters, Inc.
(Miller). The second is a provision in an insurance contract between Harleysville
Insurance Co. (Harleysville) and PDSI which extends insurance coverage to PDSI’s
indemnification of third parties for tort liability “caused, in whole or in part, by
[PDSI] or by those acting on [PDSI’s] behalf.” Harleysville brought a declaratory
judgment action pursuant to 28 U.S.C. § 2201 seeking a declaration of its obligations
to PDSI and Miller under the insurance contract. The district court3 granted summary
judgment in favor of PDSI and Miller, holding (1) the indemnification clause required
PDSI to indemnify Miller for liability it incurred from injury to a leased employee and
(2) the insurance provision required Harleysville to cover the resulting cost to PDSI.
Harleysville appealed. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

I.    BACKGROUND
      A.     Facts
      In 1989, PDSI, a Minnesota company which provides employees under lease
agreements with transportation firms, entered into an employee leasing agreement
with Miller, a Mississippi based trucking company. Miller and PDSI believed their
leasing agreement remained in force on the date of the incident at issue in this case.
From December 1, 2006 to December 1, 2007, PDSI had general commercial liability
insurance from Harleysville, a Pennsylvania company.

       On September 6, 2007, a PDSI employee named Jonathan Hughes fell ten or
eleven feet while working as a tank washer at a Miller truck maintenance facility in
Nitro, West Virginia. On the day of the fall, PDSI’s “lead man” at the Nitro facility,


      2
       PDSI has done business as “Labor Services Company,” and various
documents in the record refer to the company by that moniker. The parties’ briefs
consistently refer to the company as PDSI, and we do the same in this opinion.
      3
        The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                         -2-
Edward Chapman, was one of Hughes’ supervisors. Although supervisory authority
overlapped between Chapman and Miller in some respects, PDSI directed Hughes’
and its other employees’ daily activities based on decisions by Miller employees.
When Hughes fell, the Miller employee serving as the Nitro facility’s maintenance
supervisor was not present,4 and Hughes considered Chapman to be “in charge.”
Hughes testified Chapman was the person who “instructed” Hughes to perform the
task which led to his fall—cleaning resin out of a chemical tanker.

        Cleaning resin out of a chemical tanker required a team of two people—one
person inside the tank to remove the resin and put the resin in five-gallon buckets; and
one person outside the tank to carry the resin filled buckets from a platform on top of
the tanker to the dumping area below. The outside worker would climb to the top of
the tanker using a stationary ladder, transition to a mobile A-frame ladder, grab a resin
filled bucket, and climb down the A-frame ladder. The outside workers followed this
practice because the stationary ladder was perfectly vertical, making it easier and more
comfortable to descend backward down the angled A-frame ladder.

       On the day of the fall, Hughes took the role of outside worker at Chapman’s
instruction while Chapman himself worked inside the tank. After a trip or two up and
down the ladders, Hughes reached the platform on top of the tanker, shifted to the A-
frame ladder, and grabbed a resin filled bucket. This time, the weight of the bucket
caused him to falter. Hughes began to fall, and the A-frame ladder kicked out from
underneath him. As he fell to the concrete floor ten or eleven feet below, his head hit
the A-frame ladder. He landed “almost flat,” mostly on his lower left side, injuring
his lower back, hip, and left leg. Hughes testified the fall caused him recurring pain,
including in the lower back, and affected his walking gait.




      4
       Hughes believed Miller’s maintenance supervisor, Tony Rich, had left for
the day, but Rich testified he was in Mississippi the day Hughes fell.

                                          -3-
        The mechanics’ bay where the fall occurred did not have fall protection (e.g.,
a cable from which workers could tie a harness) or a stationary stairway to provide
access to the tankers. Ed Bowman, a PDSI employee leased to Miller, said he and
other PDSI employees working in Nitro were instructed to “tie-off[] and retract[]”
(i.e., use fall protection) whenever they were working more than four feet off the
ground. But the equipment to do so was only available in the wash rack, and not in
the mechanics’ bays where resin cleaning took place. Well before Hughes fell, at least
one PDSI employee working at the Nitro facility expressed safety concerns to Miller
employee Wilson Tollett, who at the time was terminal manager of the Nitro facility.
Tollett relayed the concerns to his Miller supervisors, who replied, “It is rolling
stock.” Tollett told Bowman “the company said [putting fall protection and
permanent stairs in the mechanics’ bays] was too much money.”

       Hughes sued Miller in West Virginia state court for (1) negligently failing “to
provide a reasonably safe workplace,” and (2) intentionally exposing him to unsafe
working conditions in violation of West Virginia law.5 Miller tendered the suit to
PDSI. PDSI notified Harleysville of the suit on April 23, 2010, and asked
Harleysville to defend the case and indemnify Miller. On May 21, 2010, Harleysville
denied coverage, taking the position that the general commercial liability insurance
policy PDSI obtained from Harleysville did not cover Hughes’ suit against Miller. On
April 12, 2011, Miller notified PDSI that it had reached an agreement with Hughes to
settle all claims for $300,000 and demanded that PDSI “fulfill its indemnity
obligations” by reimbursing Miller $300,000 for the settlement plus $104,337 in legal
fees. On April 14, 2011, Miller notified Harleysville of the settlement and demanded
indemnification. On May 26, 2011, Hughes signed an agreement with Miller settling
his claims for $300,000.




      5
       See W. Va. Code §§ 21-3-1 to -21, 23-4-2.

                                         -4-
       B.      Procedural History
       On June 24, 2010, in the District of Minnesota, Harleysville filed the complaint
against PDSI and Miller giving rise to this appeal. Harleysville sought a judgment
declaring (1) PDSI was not obligated to indemnify Miller for Hughes’ injuries, and
(2) PDSI’s general commercial liability insurance policy from Harleysville did not
cover PDSI’s indemnification liability to Miller. Miller counterclaimed, asking the
district court to declare PDSI was obligated to indemnify Miller and Harleysville was
obligated to cover the indemnification.6

      The disagreement between the parties centered on two sets of contractual
language, both of which, the parties agree, must be evaluated under the substantive
law of Minnesota. First, the 1989 agreement between PDSI and Miller contained the
following paragraph:

             MILLER shall maintain adequate insurance for fire, theft or other
      casualty on its terminal(s) and/or shop(s). [PDSI] hereby indemnifies and
      saves MILLER harmless from any and all claims, actions, or causes of
      action in any way relating to personnel assigned to MILLER, including,
      but not limited to, personal injury, workers compensation, third party
      claims, Social Security, unemployment compensation, and taxes or other
      required withholding of whatever nature. [PDSI] shall obtain insurance
      against any and all of the above mentioned risks and shall name
      MILLER as an additional insured requiring that at least fifteen (15) days
      notice be given to Miller [sic] of any change in coverage or any
      anticipated cancellation of said policy(ies). [PDSI] shall provide



      6
        In the district court, PDSI initially took the position that (1) PDSI was not
obliged to indemnify Miller for Miller’s own negligence, but (2) Harleysville was
obliged to cover PDSI to the extent it was liable to Miller under the
indemnification agreement. PDSI has since abandoned the former position. PDSI
and Miller now agree that their 1989 agreement requires PDSI to indemnify Miller
for the expenses related to Hughes’ suit.

                                         -5-
      MILLER with certificates of insurance necessary to demonstrate
      compliance with these obligations.

Second, the insurance policy contained the following provisions:

      1. Insuring Agreement
         a. [Harleysville] will pay those sums that the insured becomes
            legally obligated to pay as damages because of “bodily injury” or
            “property damage” to which this insurance applies. [Harleysville]
            will have the right and duty to defend the insured against any
            “suit” seeking those damages . . . .
            ....

      2. Exclusions
         This insurance does not apply to:
         ....

         b. Contractual Liability
            “Bodily injury” or “property damage” for which the insured is
            obligated to pay damages by reason of the assumption of liability
            in a contract or agreement. This exclusion does not apply to
            liability for damages:
            ....

            (2) Assumed in a contract or agreement that is an “insured
                contract”, provided the “bodily injury” or “property damage”
                occurs subsequent to the execution of the contract or
                agreement.
                ....

      9. “Insured contract” means:
             ....

         f. That part of any other contract or agreement pertaining to your
            business . . . under which you assume the tort liability of another
            party to pay for “bodily injury” or “property damage” to a third
            person or organization, provided the “bodily injury” or “property

                                        -6-
             damage” is caused, in whole or in part, by you or by those acting
             on your behalf. Tort liability means a liability that would be
             imposed by law in the absence of any contract or agreement.

(Emphasis added).

       After discovery, each party moved for summary judgment. The district court
denied Harleysville’s motion and granted PDSI’s and Miller’s motions in part. First,
the district court found Hughes’ “lawsuit fell squarely within the indemnity provision
of the Agreement between PDSI and Miller.” Second, the district court interpreted
the insurance policy as requiring Harleysville to cover costs arising from the Hughes
lawsuit because the policy’s “insured contract” clause required no “more than ‘but for’
causation.” “[B]ut for PDSI’s employment of Hughes . . . , Hughes would not have
been injured,” the district court explained. The district court also noted, “individuals
acting on PDSI’s behalf . . . at least partially caused the bodily injury that Hughes
sustained, as the term ‘caused’ is construed by the Court for purposes of the Policy.”

       On January 30, 2012, the district court ordered (1) PDSI to indemnify Miller
for the $300,000 settlement of Hughes’ suit in West Virginia; (2) Harleysville to cover
the settlement; and (3) the parties to “negotiate, in good faith, resolution of Miller’s
claim for reimbursement of $104,337 in attorney fees.” Harleysville agreed $104,337
in fees “could be entered into the judgment,” but Miller sought additional fees
incurred after the settlement with Hughes. On February 23, 2012, the district court
denied Miller’s request for additional fees, and the following day the district court
entered judgment against Harleysville, ordering Harleysville to reimburse Miller
$404,337 (i.e., $300,000 for the settlement and $104,337 for the legal fees incurred
in reaching the settlement). Harleysville appeals.




                                          -7-
II.    DISCUSSION
       On appeal, “[w]e review [a] district court’s decision on cross-motions for
summary judgment de novo.” Dunn v. Aamodt, 695 F.3d 797, 799 (8th Cir. 2012).
The meaning of the contractual provisions at issue in this case presents a question of
Minnesota law. See Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); Iowa Kemper
Ins. Co. v. Stone, 269 N.W.2d 885, 886-87 (Minn. 1978). If the Minnesota Supreme
Court “has not decided an issue” of Minnesota law, “it is [our] task . . . to predict how
the” Minnesota Supreme Court “would resolve the issue.” United Fire & Cas. Ins. Co.
v. Garvey, 328 F.3d 411, 413 (8th Cir. 2003). In making this prediction, we are not
bound by the decisions of Minnesota’s intermediate appeals courts, but a Minnesota
Court of Appeals decision “is a datum for ascertaining [Minnesota] law which is not
to be disregarded by [us] unless [we are] convinced by other persuasive data that the
[Minnesota Supreme Court] would decide otherwise.” West v. AT&T Co., 311 U.S.
223, 237 (1940); see, e.g., Marvin Lumber & Cedar Co. v. PPG Indus., Inc., 223 F.3d
873, 883 (8th Cir. 2000).

      A.     Indemnification
      The district court found Hughes’ suit “fell squarely within the indemnity
provision of the [1989] Agreement between PDSI and Miller.” We agree.

       When applying Minnesota law, we strictly construe indemnification agreements
that shift liability for the indemnitee’s own negligence. See, e.g., Farmington
Plumbing & Heating Co. v. Fischer Sand and Aggregate, Inc., 281 N.W.2d 838, 842
(Minn. 1979).7 An indemnification provision will only be enforceable if its language
is “clear and unequivocal.” Nat’l Hydro Sys. v. M.A. Mortenson Co., 529 N.W.2d
690, 694 (Minn. 1995). Notice is the mainspring of an enforceable indemnification


      7
       As applied to building and construction contracts signed after August 1,
1984, Farmington is superseded by Minn. Stat. § 337.02. See Katzner v. Kelleher
Const., 545 N.W.2d 378, 381 (Minn. 1996).

                                          -8-
provision—to shift liability, an indemnification provision must “fairly apprise[] [the
indemnitor] of an obligation to indemnify [the indemnitee].” Yang v. Voyagaire
Houseboats, Inc., 701 N.W.2d 783, 791-92 n.5 (Minn. 2005). The plain meaning of
the provision in this case was “clear and unequivocal” enough to put PDSI on notice
of its obligation to indemnify Miller for bodily injury to PDSI’s employees, even if
Miller’s own negligence caused the bodily injury. See Nat’l Hydro Sys., 529 N.W.2d
at 694.

       Harleysville argues Yang renders the indemnification provision in this case
unenforceable under Minnesota law. Harleysville’s reliance on Yang is misplaced.
The Minnesota Supreme Court decided Yang on the public policy ground that a guest
is never liable for an innkeeper’s negligence. See Yang, 701 N.W.2d 791-92. The
inferences Harleysville draws from a footnote8 in Yang are mistaken. Properly read
in context, the footnote simply reaffirmed settled Minnesota law that an
indemnification agreement must be “clear and unequivocal,” Nat’l Hydro Sys., 529
N.W.2d at 694. See Yang, 701 N.W.2d at 791-93. In stark contrast to PDSI, the
indemnitor in Yang was an individual who signed a rental agreement he professedly
“did not understand.” Id. at 786. The corporate indemnitee in Yang sought to hold
the individual indemnitor liable for the corporate indemnitee’s prior negligence. Id.
at 791-92 & n.5. The Yang provision was insufficient to “fairly apprise[]” the
individual indemnitor of potential liability for negligence by the corporation occurring
before the agreement was signed. Id. By contrast, the parties in this case are
sophisticated businesses who fully understood the terms of the agreement, and the
indemnification provision gave PDSI clear notice of an obligation to indemnify Miller
for future personal injury claims arising from Miller’s negligence. When it signed the
1989 agreement, PDSI believed it had such an obligation, and, as its present litigation
posture shows, it interprets the agreement the same way today as it did in 1989.

      8
       See Yang, 701 N.W.2d at 791-92 n.5 (“Although our emphasis here is on
the public policy factors, we also determine that the indemnification clauses are not
enforceable because the language is not clear and unequivocal.”).

                                          -9-
       The language of the indemnification provision broadly encompasses and
specifically includes Hughes’ personal injury claims.9 Unless “any” does not mean
any or “personal injury” does not mean personal injury, we see nothing equivocal
about this provision. See, e.g., Webster’s Third New International Dictionary 97,
1686 (1993) (defining “any” as “one, no matter what one” and “personal injury” as
“an injury affecting one’s physical and mental person as contrasted with one causing
damage to one’s property” and “an injury giving rise to a personal action at law”). We
decline Harleysville’s invitation “to manufacture ambiguity where none exists.”
United States v. Culbert, 435 U.S. 371, 379 (1978); see also Hammer v. Investors Life
Ins. Co. of N. Am., 511 N.W.2d 6, 8 (Minn. 1994).

     The indemnification agreement in this case, which is enforceable under
Minnesota law, requires PDSI to indemnify Miller for Hughes’ settlement.10




      9
       “[PDSI] hereby indemnifies and saves M[iller] harmless from any and all
claims, actions, or causes of action in any way relating to personnel assigned to
M[iller], including, but not limited to, personal injury.” (Emphasis added).
      10
        Because the indemnification agreement in this case was not “contained in,
or executed in connection with, a building and construction contract,” Minn. Stat.
§ 337.02, we need not determine how the requirement that PDSI “obtain
insurance” affects the agreement’s enforceability.         See Eng’g & Constr.
Innovations, Inc. v. L.H. Bolduc Co., 825 N.W.2d 695, 711 n.13, 713-14 (Minn.
2013). Compare Minn. Stat. § 337.02 (rendering unenforceable indemnification
agreements that shift liability for an indemnitee’s own negligence in building and
construction contexts), with id. § 337.05, subd. 1 (exempting “agreements whereby
a promisor agrees to provide specific insurance coverage for the benefit of others”
from § 337.02’s blanket invalidation).

                                        -10-
      B.     Insurance
      The district court interpreted the insurance agreement as requiring Harleysville
to cover Miller’s settlement of Hughes’ claims. We agree.

              1.      Causation Under Minnesota Law
       Harleysville challenges causation under the clause covering PDSI’s assumption
of Miller’s “tort liability . . . [for] ‘bodily injury’ . . . to a third person or
organization.” The policy limits Harleysville’s coverage to “‘bodily injury’ . . .
caused, in whole or in part, by [PDSI] or by those acting on [PDSI’s] behalf.”
(Emphasis added). The district court interpreted the phrase “caused, in whole or in
part,” to require “but for” causation. Unsurprisingly, PDSI and Miller agree with the
district court’s interpretation. Harleysville argues the phrase “caused, in whole or in
part” requires some “form of direct or proximate causation.” When we heard oral
argument in this case, Bolduc, 825 N.W.2d at 695, was pending before the Minnesota
Supreme Court, and the parties agreed the Bolduc decision might indicate how the
Minnesota Supreme Court would interpret the causal language at issue in this case.
See id. We deferred deciding this case until the Minnesota Supreme Court issued its
decision in Bolduc.

       With the benefit of Bolduc, we discern two strands in Minnesota’s
interpretation of causal language in insurance contracts. First, under Minnesota law,
the phrase “arising out of” requires “but for” causation. See, e.g., Faber v. Roelofs,
250 N.W.2d 817, 822-23 (Minn. 1977). Second, under Minnesota law, the phrase
“caused by acts or omissions” contains a fault requirement. See Bolduc, 825 N.W.2d
at 708. Miller and PDSI propose this case falls within the first strand, while
Harleysville maintains it falls into the second. But the simple fact is that the text at
issue here—“caused, in whole or in part”—contains neither the words “arising out of”
nor the words “caused by acts or omissions.” Thus, neither Faber nor Bolduc directly
answers the contractual interpretation question posed by this case.



                                         -11-
       Our task, then, is to predict how the Minnesota Supreme Court would interpret
the precise contractual language at issue here. See United Fire, 328 F.3d at 413. In
making this prediction, we decline the parties’ invitation to wade into a dense thicket
of over-parsed distinctions between individual phrases extracted, without context,
from various Minnesota Supreme Court decisions. Instead, we rely—as we expect the
Minnesota Supreme Court would—on fundamental principles of Minnesota law.
First, we give “[u]nambiguous words . . . their ‘plain, ordinary, and popular
meaning.’” Gen. Cas. Co. of Wis. v. Wozniak Travel, Inc., 762 N.W.2d 572, 575
(Minn. 2009) (quoting Minn. Mining & Mfg. Co. v. Travelers Indem. Co., 457
N.W.2d 175, 179 (Minn. 1990)). Second, we “‘read and stud[y] [provisions in an
insurance contract] independently and in context with all other relevant provisions and
the language of the policy as a whole.’” Westchester Fire Ins. Co. v. Wallerich, 563
F.3d 707, 712 (8th Cir. 2009) (quoting West Bend Mut. Ins. Co. v. Armstrong, 419
N.W.2d 848, 850 (Minn. Ct. App. 1988)); see also Cement, Sand & Gravel Co. v.
Agric. Ins. Co. of Watertown, N.Y., 30 N.W.2d 341, 345 (Minn. 1947). Third, in
interpreting contractual language, we do not abandon our “‘common sense.’”
Westchester Fire, 563 F.3d at 712 (quoting Mutual Serv. Cas. Ins. Co. v. Wilson Twp.,
603 N.W.2d 151, 153 (Minn. Ct. App. 1999)).

              2.    Facts Show Causation
       Applying these principles to this case, we conclude the undisputed facts
establish as a matter of law that PDSI or “those acting on [PDSI’s] behalf” at least
partly “caused” Hughes’ “‘bodily injury’” within the terms of Harleysville’s policy.

                  a.    Plain Meaning
      Our conclusion flows, first, from the “plain, ordinary, and popular meaning,”
Minn. Mining, 457 N.W.2d at 179, of the operative words in the insurance policy.
The undisputed facts show Chapman, PDSI’s “lead man” at the Nitro facility, acted




                                         -12-
“on behalf of” PDSI.11 See, e.g., Webster’s Third New International Dictionary 198
(1993) (defining “on behalf of” as “in the interest of,” “as the representative of,” and
“for the benefit of”). Although Harleysville makes much of the facts that Chapman’s
supervisory authority overlapped with the authority of Miller supervisors on site and
Chapman directed the PDSI employees in accordance with Miller’s directions, these
facts do not bear the enormous weight Harleysville places upon them. Viewing these
facts in Harleysville’s favor, we cannot reasonably infer the overlap in supervisory


      11
         Because our analysis relies on Chapman’s role in partly causing Hughes’
injuries, we need not decide whether Hughes himself was acting “on behalf of”
PDSI. To the extent Harleysville separately argues the PDSI employees at the
Miller site did not act on PDSI’s behalf, an argument which Harleysville bases on
the “loaned servant” doctrine as outlined in Nepstad v. Lambert, 50 N.W.2d 614
(Minn. 1951), we reject that argument. As our court has previously noted, on
questions of Minnesota law, “Nepstad is not controlling because it applied
Wisconsin law.” Lundstrom v. Maguire Tank, Inc., 509 F.3d 864, 867 (8th Cir.
2007). Harleysville has not cited a single case interpreting Minnesota’s loaned
servant doctrine. Cf., e.g., Danek v. Meldrum Mfg. & Eng’g Co., 252 N.W.2d 255,
258 (Minn. 1977) (considering “for the first time the ‘loaned-servant doctrine’ with
respect to that subclass of general employers known as labor brokers, who supply
temporary workers to special employers”).

      Harleysville’s “loaned servant” argument would fail even if it had cited a
relevant case because Harleysville misinterprets the scope and application of the
doctrine. Under Minnesota law, the loaned servant doctrine provides that an
employee of a “general” employer may, in certain circumstances, be considered an
employee of the “special” employer to whom she is loaned. Id. The loaned servant
doctrine expands liability rather than constricts it—both general and special
employers become liable for compensating the injured worker. Id.

       Minnesota law does not support Harleysville’s argument, the Wisconsin law
interpreted in Nepstad does not apply, and Harleysville has waived any argument
that West Virginia law might control the issue. See, e.g., Portell v. AmeriCold
Logistics, LLC, 571 F.3d 822, 826 n.3 (8th Cir. 2009) (holding an argument not
raised in opening brief “is waived”).

                                         -13-
authority meant Chapman was no longer acting “in the interest of,” “as the
representative of,” or “for the benefit of” PDSI. The only reasonable interpretation
of the record is Chapman worked “on behalf of” PDSI by complying with PDSI’s
contractual obligation to provide certain services to Miller—a task that necessarily
required taking some directions from Miller.

       Accepting Harleysville’s contention to the contrary would require us to say
(1) consultants working with a client no longer work “on behalf of” their consulting
firm if the consultants follow the client’s instruction to remove sensitive information
from a report; or (2) a computer business technician who travels to a company to fix
a broken computer no longer works “on behalf of” his computer business if the
technician fixes a particular computer as directed by the company’s receptionist or
secretary. The summary judgment standard is generous to the non-movant, but it does
not require us to forego common sense. See Westchester Fire, 563 F.3d at 712.

       The undisputed facts also show Chapman partly “caused” Hughes’ injuries by
instructing Hughes to perform the task which led to the injuries—clean resin out of
a chemical tanker in a bay using high ladders without fall protection or a fixed
stairway. See American Heritage Dictionary of the English Language 295 (5th ed.
2011) (defining “caused” as “[t]o be the cause of or reason for; result in”); Webster’s
Third New International Dictionary 356 (1993) (defining “cause” as “to serve as cause
or occasion of” or to “bring into existence”);12 see also id. at 1648 (defining “partly”
as “in some measure or degree”). By instructing Hughes to work outside the chemical
tanker in unsafe conditions, Chapman “in some measure” brought Hughes’ injuries
“into existence.”13 That much is plain.


      12
        The Minnesota Supreme Court relied on precisely these definitions to
interpret the word “caused” in Bolduc. See 825 N.W.2d at 708.
      13
      That Chapman partly caused Hughes’ injuries is not to say Chapman and
PDSI were necessarily negligent, but Chapman’s instruction to Hughes—an

                                         -14-
                    b.    Policy as a Whole
      Second, “the policy as a whole,” Cement, Sand & Gravel, 30 N.W.2d at 345,
supports our plain reading of the particular provisions at issue in this case. Aside from
the causation requirement, the policy as a whole places few limits on Harleysville’s
obligation to cover insured contracts like the one between PDSI and Miller. In sharp
contrast to the insurance contract interpreted by the Minnesota Supreme Court in
Bolduc, the contract in this case does not exclude coverage for the indemnitee’s
“independent acts or omissions,” Bolduc, 825 N.W.2d at 705-06. Neither does
Harleysville’s contract exclude the category of damages at issue, unlike the contract
in Bolduc. Cf. id. at 709-10. Harleysville’s reliance on Bolduc is misplaced.

       To be sure, the Minnesota Supreme Court in Bolduc interpreted an additional
insured provision to cover only an indemnitee’s vicarious liability for the indemnitor’s
fault. Id. at 707. But the Bolduc court expressly noted its interpretation was “properly
based on [its] reading of the precise wording of the [Bolduc] provision as a whole, in
the context of th[e] particular insurance policy [at issue in Bolduc].” Id. at 707 n.8
(emphasis added). The Minnesota Supreme Court reached its conclusion through a
process of elimination—the Bolduc contract covered only vicarious liability because
the insurance contract expressly excluded coverage for every other form of liability.14
Id. at 707-10. Of particular relevance to this case, the Bolduc contract excluded
coverage for the indemnitee’s direct liability (i.e., liability imposed “when one party


instruction given on PDSI’s behalf—moves beyond but-for causation. We thus
find it unnecessary to specify the exact level of causation required by PDSI’s
insurance contract with Harleysville.
      14
         Unlike this case, Bolduc involved property damage. See Bolduc, 825
N.W.2d at 707. The Minnesota Supreme Court found only three ways the
indemnitee in Bolduc could become liable for property damage: (1) direct liability,
(2) vicarious liability for the indemnitor’s fault, and (3) contractual liability to a
third party. See id. at 707-09. The Bolduc contract expressly excluded coverage
for the first and third paths to liability. See id. at 710.

                                          -15-
has breached a personal duty . . . through his own negligence,” Sutherland v. Barton,
570 N.W.2d 1, 5 (Minn. 1997)). See Bolduc, 825 N.W.2d at 707. And in Bolduc, a
jury found the indemnitor was not negligent. See id. at 701. This case differs on both
counts. PDSI’s insurance contract with Harleysville does not exclude coverage for
Miller’s liability to Hughes. And though Miller settled Hughes’ claims, no jury has
found either PDSI or Miller not negligent. Both PDSI and Miller now agree that PDSI
partly “caused” Hughes’ injuries.

        Far from excluding coverage for PDSI’s liability to Miller, other parts of the
policy impliedly include such coverage. Although the policy broadly excludes
coverage for bodily injury to “[a]n ‘employee’ of the insured arising out of and in the
course of . . . [e]mployment by [PDSI],” the policy expressly exempts PDSI’s liability
to Miller from this exclusion: “[t]his exclusion does not apply to liability assumed by
the insured under an ‘insured contract.’” The policy ordinarily would exclude
coverage for Hughes’ bodily injuries because he was a PDSI employee. Cf. id. at 709-
10. But the policy expressly did not apply this exclusion to contractually assumed
liabilities, which strongly implies the contract covers PDSI’s contractually assumed
liability for bodily injuries to PDSI employees. Because the liability at issue in this
case arises directly from PDSI’s agreement with Miller, the contract covers Hughes’
injuries despite the fact that the injuries occurred while Hughes was working for
PDSI. On the whole, the policy covers PDSI’s liability to Miller for Hughes’
settlement.

                     c.     Common Sense
       Third, “[c]ommon sense tells us” our plain reading of the insurance contract is
correct. Engel v. Redwood Cnty. Farmers Mut. Ins. Co., 281 N.W.2d 331, 332 (Minn.
1979). Both PDSI and Harleysville were sophisticated parties—each was in the
business of providing products and services in exchange for fees according to terms
set by contract. In this context, common sense weighs most heavily in favor of giving
the parties the benefits—and misfortunes—of the clear terms of their bargain. Here

                                         -16-
there is no notable imbalance of power or experience, and Harleysville is hardly the
less sophisticated party. Harleysville’s business is to write and sell contracts of the
sort we are interpreting here. Having sold PDSI—a company in the business of
contracting workers to other entities—a commercial general liability insurance policy
which by its plain terms covers contractually assumed liability for injury to PDSI’s
workers, Harleysville now asks our court to deny PDSI coverage for contractually
assumed liability for injury to a PDSI worker. We decline to adopt Harleysville’s
reading of the policy. We give the Harleysville insurance contract a “sound, common
sense construction,” Sleeter v. Progressive Assur. Co., 253 N.W. 531, 533 (Minn.
1934), and hold Harleysville must cover PDSI’s liability to Miller for Hughes’
injuries.

III.   CONCLUSION
       Applying Minnesota law, we affirm.

COLLOTON, Circuit Judge, dissenting.

       In my view, a straightforward application of the Minnesota Supreme Court’s
jurisprudence concerning indemnification clauses establishes that the 1989 agreement
between Physical Distribution Services, Inc. (PDSI) and Miller Transporters, Inc.,
does not require PDSI to indemnify Miller for Miller’s own negligence. I would
therefore reverse the judgment of the district court.

       As the court acknowledges, Minnesota courts “strictly construe indemnification
agreements that shift liability for the indemnitee’s own negligence,” and an
indemnification clause will be enforced only if it is “clear and unequivocal.” Ante, at
8 (citing Farmington Plumbing & Heating Co. v. Fischer Sand and Aggregate, Inc.,
281 N.W.2d 838, 842 (Minn. 1979) and Nat’l Hydro Sys. v. M.A. Mortenson Co., 529
N.W.2d 690, 694 (Minn. 1995)). The Minnesota Supreme Court’s recent decision in
Yang v. Voyagaire Houseboats, Inc., 701 N.W.2d 783 (Minn. 2005), shows what the

                                         -17-
Minnesota court requires to make an indemnification provision “clear and
unequivocal.”

     In Yang, the Minnesota court considered two indemnification clauses in a
houseboat rental agreement. The clauses provided as follows:

       I further agree at my cost and expense, to defend and save Voyagaire
       Houseboat[s] harmless on account of any and all suits or demands
       brought or asserted by reason of injuries to any person, persons or
       property whatsoever caused by the use or operation of said equipment
       while in my possession . . . .

       Renter shall indemnify and hold harmless Owner from and against all
       claims, actions, proceedings, damage and liabilities, arising from or
       connected with Renter’s possession, use and return of the boat, or arising
       at any time during the term of this rental.

Id. at 791 (alteration in original).

       The Minnesota Supreme Court held the clauses unenforceable on two
alternative grounds, one of which informs our analysis of this case. After concluding
that the provisions were contrary to public policy, the Minnesota court determined
alternatively that “the indemnification clauses are not enforceable because the
language is not clear and unequivocal.” Id. at 791-92 n.5. The court explained that
“[s]trictly construed, the indemnification clauses do not contain language that
(1) specifically refers to negligence, (2) expressly states that the renter will indemnify
Voyagaire for Voyagaire’s negligence, or (3) clearly indicates that the renter will
indemnify Voyagaire for negligence occurring before the renter took possession of the
houseboat.” Id. The court also rejected the suggestion that “the requirement of clear
and unequivocal language concerning the scope of the indemnification clause[s]
applies only in the context of building and construction contracts.” Id.



                                          -18-
      The indemnification clause at issue in this case provides:

      [PDSI] hereby indemnifies and saves M[iller] harmless from any and all
      claims, actions, or causes of action in any way relating to personnel
      assigned to M[iller], including, but not limited to, personal injury.

It follows from Yang that the language of this clause is insufficient to require PDSI
to indemnify Miller for its own negligence. The clause does not contain language that
refers to negligence, and it does not expressly state that PDSI will indemnify Miller
for Miller’s negligence.

       The majority believes that the broad language of the clause in this case,
referring to “any” claim relating to “personal injury,” makes the indemnification clear
and unequivocal. This would be a fine argument if we were interpreting a federal
statute or applying a federal common law of contracts, but Minnesota law on
indemnification clauses is to the contrary. The clauses in Yang included comparable
language that referred to “any and all suits or demands brought or asserted by reason
of injuries to any person,” and to “all claims . . . arising from or connected with
Renter’s possession, use and return of the boat.” Id. at 791 (emphasis added). Yet the
Minnesota court held that “the language” of the indemnification clause was “not clear
and unequivocal.” Id. at 791-92 n.5. The court’s holding did not depend on the
sophistication of the parties, cf. ante, at 9; it focused on the language of the contract.
Nor did Yang depend on the fact that the indemnification clause extended to the
indemnitee’s “prior negligence,” ante, at 9; if that were so, then the Yang court’s first
two reasons for rejecting the indemnification agreement would have been superfluous.



       In effect, the Minnesota court has adopted a plain statement rule for
indemnification clauses that purport to cover an indemnitee’s own negligence. To be
effective, the clause must refer to negligence and must state expressly that the


                                          -19-
contracting party will indemnify the other party for its own negligence. Those
elements are absent here, and PDSI is thus not required to indemnify Miller for
personal injuries caused by Miller’s own negligence.

       For these reasons, I would reverse the judgment of the district court and remand
for further proceedings.
                        ______________________________




                                         -20-